Citation Nr: 1725799	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  94-27 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to service-connected chronic bronchitis with a history of asthma.

2.  Entitlement to special monthly compensation (SMC) bases upon the need of regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 1992 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The RO in Los Angeles, California currently has jurisdiction of the claims.

The Veteran testified at Board hearings in September 1998 and May 2002 before two Veterans Law Judges (VLJs) respectively.  Transcripts of the hearings have been associated with the claims file.

In October 2002, a panel decision, which included the VLJs who conducted the September 1998 and May 2002 hearings, denied the Veteran's claim.  The Veteran appealed the October 2002 decision to the United States Court of Appeals for Veterans Claims (Court) and in an October 2003 Court Order, the Court vacated and remanded the Board's October 2002 decision.  The Board remanded the claim in May 2004 for further development.

The Board subsequently remanded this claim in October 2006, June 2012 and June 2014 for additional development.  As discussed in more detail below, the Board finds there was not substantial compliance with its June 2014 remand orders, and another remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).

During the period of the appeal, the RO granted service connection for sleep apnea, cervical spine disorder, right arm disorder, and a back disorder, to include degenerative joint disease of the thoracic and lumbar spine segments in a February 2017 rating decision.  Therefore, these claims have been resolved and are no longer before the Board on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is still pending at the RO and has not yet been certified to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271   (1998).

The Veteran contends that his PTSD is related to an in-service sexual assault.

The June 2014 Board remand directives instructed the RO to provide notice in accordance with 38 C.F.R. § 3.304(f), advising the Veteran of the evidence necessary to substantiate a claim for service connection for PTSD based on a personal assault, including a sexual assault.  However, a review of the electronic file reveals the letter sent to the Veteran did not provide adequate notice of the evidence necessary to substantiate such claim as required by 38 C.F.R. § 3.304(f)(5).  VA will not deny a PTSD claim that is based on in-service personal or sexual assault without first advising the claimant that alternative evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor.  The Veteran should also be afforded the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(5).  Therefore, a remand is necessary to ensure that the Veteran is provided a proper notice letter for his PTSD claim based on an in-service personal assault.

Additionally, the June 2014 remand directives requested that the examiner furnish an opinion as to whether it is at least as likely as not that the Veteran's service-connected chronic bronchitis with a history of asthma either caused or aggravated a current or previously diagnosed psychiatric disorder, to include PTSD.  The opinion provided by the examiner states "I see no evidence that a breathing problem or asthma causes his anxiety but rather that the PTSD causes anxiety and shortness of breath."  The Board finds that this opinion is not adequate for adjudication purposes as it does not provide a thorough rationale for its conclusion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an addendum opinion necessary.

The Board concludes that the RO has not substantially complied with the Board's June 2014 remand directives, and consequently another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, the claim of entitlement to SMC based on the need for regular aid and attendance is premised on the degree of impairment associated with service-connected disability, and therefore is "inextricably intertwined" with the claims the Board is remanding for further development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two claims are "inextricably intertwined" when they are so closely tied together that a final decision on one cannot be rendered until a decision on the other has been rendered); see also Parker v. Brown, 7 Vet. App. 116 (1994).  As such, the Board must also temporarily defer consideration of this SMC claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  Send the Veteran a notice letter in connection with his claim for service connection for PTSD based on in-service personal assault/military sexual trauma.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the PTSD claim based on personal assault/sexual assault; (2) inform him of the information and evidence that VA will seek to provide; and (3) inform him of the information and evidence he is expected to provide.

Specifically, this letter should comply with 38 C.F.R. 
§ 3.304(f)(5) and advise the Veteran of specific examples of alternative forms of evidence to corroborate his account of in-service sexual assaults and that behavioral changes may constitute credible supporting evidence of the stressor.  This letter should also include a VA Form 21-0781a (Statement in Support of Claim for PTSD Secondary to Personal Assault).  Based on the information provided by the Veteran, conduct any development that may be necessary to verify the Veteran's alleged personal assault stressor(s).

3.  Upon completion of the above, if there is enough corroborating evidence to suggest that the in-service stressor of sexual assault may have occurred, forward the Veteran's electronic file to the VA examiner who completed the November 2016 examination.  If the November 2016 examiner is unavailable, forward the file to a suitable replacement for preparation of an addendum opinion regarding the etiology of the Veteran's PTSD.  The addendum opinion should contemplate any new evidence received, and should address the Veteran's contention that his PTSD is due to an in-service sexual assault.  A new examination should be scheduled if the examiner deems it necessary to prepare the addendum medical opinion.  The entire file should be reviewed by the examiner and such review should be noted.

The examiner is asked to provide an opinion as to the following:

a)  The examiner should determine whether it is at least as likely as not that the Appellant displayed any behavior in service that would be consistent with his claim of sexual assault while on active duty.  If the examiner is of the opinion that a personal sexual assault occurred, the examiner should then state whether the Veteran meets the criteria for a diagnosis of psychiatric disorder, to include PTSD?  If so, is it at least as likely as not (a 50% or higher degree of probability) that it is causally related to his reported stressors during service, to include a personal assault and/or sexual assault?

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's service-connected chronic bronchitis with history of asthma caused any current or previously diagnosed psychiatric disorder?

c)  If the answer to b) is no, is it at least as likely as not (50 percent probability or greater) that the Veteran's chronic bronchitis with history of asthma aggravated (permanently worsened beyond normal progression) any current or previously diagnosed psychiatric disorder?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran and his representative a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




